

117 HR 551 IH: Energy Debt Relief for American Families Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 551IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Ms. Kuster (for herself, Mr. Welch, Mrs. Trahan, Mr. García of Illinois, Mrs. Dingell, Ms. Wasserman Schultz, Mr. Jones, Mr. Brendan F. Boyle of Pennsylvania, Ms. Norton, Mr. McNerney, Ms. Sewell, Mr. Tonko, Mr. Cleaver, Mr. Keating, Ms. Blunt Rochester, Ms. Matsui, Mr. Cohen, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Low-Income Home Energy Assistance Act of 1981 to provide for supplemental assistance for COVID–19 relief, and for other purposes.1.Short titleThis Act may be cited as the Energy Debt Relief for American Families Act.2.Energy debt relief for American families program(a)AuthorizationSection 2602 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621) is amended by adding at the end the following:(f)There is authorized to be appropriated for payments under this title, in addition to amounts appropriated for distribution to all the States in accordance with section 2604 or to carry out section 2607A, $10,000,000,000 for allocation to States under section 2607C..(b)Supplemental allotments for COVID–19 reliefThe Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.) is amended by inserting after section 2607B the following:2607C.Supplemental allotments for COVID–19 relief(a)Allotment of fundsThe Secretary may allocate amounts appropriated under section 2602(f) to provide supplementary funds to States to assist eligible households in accordance with this section.(b)Formula for distributionDistribution of amounts made available under this section shall be based on a formula developed by the Secretary that provides funding to States based on—(1)the amount allotted to the State under this title, other than section 2607A, in fiscal year 2021; and(2)the average unemployment rate in the State from January 31, 2020, through December 31, 2020.(c)Use of funds(1)AssistanceA State may use funds allocated to the State under this section to help eligible households in the State maintain home energy or electricity service, by providing to such households, in accordance with the plan submitted by the State under paragraph (2), 100 percent of the amount of any utility bill incurred during the COVID–19 pandemic that is in arrears.(2)Plan for disbursementNot later than 60 days after the date of enactment of this section, each State shall submit to the Secretary a plan for providing assistance under paragraph (1) that prioritizes the restoration of terminated service and the prevention of service terminations, taking into consideration the total amount of debt in arrears of eligible households and any other factors that the State finds relevant. (3)Administrative expensesA State may use not more than 15 percent of funds allocated to the State under this section for administrative expenses related to providing assistance under paragraph (1).(d)DefinitionsIn this section:(1)Eligible householdThe term eligible household means a household with a utility bill incurred during the COVID–19 pandemic that certifies to the State (including through proof of job loss of a member of the household, such as a layoff or furlough notice or verification of application for unemployment benefits) that it cannot pay such utility bill because of economic distress caused by the COVID–19 pandemic.(2)Utility billThe term utility bill means a bill charged to a household for home energy or electricity service.(3)Utility bill incurred during the COVID–19 pandemicThe term utility bill incurred during the COVID–19 pandemic means a utility bill for service provided during the period during which the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19 (or any renewal of that declaration), is in effect.(e)Termination(1)DateThe authority of the Secretary to allocate funds under this section, and the authority of a State to use such funds under subsection (c), shall expire on the date that is 1 year after the date of enactment of this section.(2)Remaining funds(A)Unallocated fundsThe Secretary may not allocate or otherwise use any funds appropriated under section 2602(f) that have not been allocated under this section by the date described in paragraph (1).(B)Unused fundsA State to which funds have been allocated under this section shall use any such funds, which have not been used under subsection (c) by the date described in paragraph (1), in the same manner as amounts allotted to the State under section 2604..(c)ReportNot later than 2 years after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a report describing—(1)the number of households in each State that received assistance under subsection (c)(1) of section 2607C of the Low-Income Home Energy Assistance Act of 1981, and demographic information for such households, to the extent such information is available;(2)the total amount of assistance provided to households in each State under such subsection (c)(1);(3)the total amount of funds used by States under subsection (c)(3) of such section 2607C; and(4)any other information relating to the implementation and effectiveness of such section, as determined appropriate by the Secretary.